ON PETITION FOR REHEARING
PER CURIAM:
The most important question appellant raises by his petition for rehearing is the proper location of a seaman’s right to maintenance and cure in the priority ranking of maritime liens. Appellant contends that by affirming the lower court’s order, which placed this lien in a category below salvage, we have overturned many precedents of this Court and other admiralty courts. We cannot find those precedents. In fact, we cannot find, nor have we been directed to, any specific pronouncement at all that would fix a place in the lien priority pecking order for this important seaman’s interest.
Appellant would have us rely on Isthmian Lines, Inc. v. Haire, 334 F.2d 521 (5th Cir. 1964), to dispose of this problem. In that case, this Court held that a seaman who had signed a wage release in return for three days’ pay admittedly due him could not thereby be deemed to have waived his right to recover maintenance and cure for a preceding injury. Part of that seaman’s recovery, and the item at issue in the case, was the traditional wages “to the end of the voyage” due him. It is well-settled that the third component of the maintenance and cure guarantee is that amount of wages the seaman would have earned had he remained able-bodied for the period for which he was hired. Farrell v. United States, 336 U.S. 511, 69 S.Ct. 707, 93 L.Ed. 850, 1949 A.M.C. 613 (1949). Thus, when in the Haire case this Court referred to the three-part wage, maintenance and cure compensation as “M-WC”, it was because unearned wages are a part of maintenance and cure. It was not because, as appellant suggests, wages, maintenance and cure are always a trinity. Nor does it follow therefrom that the wage portion of this trilogy is necessarily to be afforded the same priority as are earned wages contracted for in the shipping articles. And even were *439that so, that in itself would not lift the maintenance and the cure elements of the threesome into the same category. While wages are an integral part of maintenance and cure, it is not a valid syllogism to deduce that maintenance and cure are parts of wages. In sum, then, though Haire reminds us that the right to maintenance and cure is an important and ancient one “springing out of the relationship of ship and seaman,” that case does not establish that a seaman’s lien for maintenance and cure necessarily ranks in priority with his lien for wages. Despite our disagreement that Haire controls our decision, we do perceive that wages and maintenance and cure are entitled to the two highest categories of lien priority and that we were in error in failing to so hold previously.
Courts and commentators have had precious little to say regarding maritime lien priorities. Judge Brown’s remark on the question in 1880 that “it is scarcely too much to say that each court is a law unto itself,”1 is not too far afield even now. A leading text reaches the conclusion that priority litigation is necessarily a highly localized phenomenon, rarely reaching the appellate level, and for the most part controlled by the equitable discretion of the district judge. “Nine times out of ten, what seems fair to the trial judge will be the law of the ease for all times.” 2 We are not now disposed to alter that general scheme. It is only to make clear what we believe general maritime law has intended for some time that we revise the lower court’s order.
The cases and authorities definitely establish that “seamen’s wage liens are especially favored and are found in the first class of order.” See Norris, The Law of Seamen, § 454 and 530 (3rd ed. 1970) and cases cited. The traditional overriding priority of the lien is often illustrated today by quoting with approval Judge Gray’s hyperbolic dramatization in 1898, “so long as a plank of the ship remains, the sailor is entitled, against all other persons, to the proceeds as a security for his wages.” 3 The importance of this statement for us is that it suggests a reason for the wage lien traditionally topping the priority list. It is because the ship may be the only security the seaman has; it is the only provider on which he can rely; and no other interest or rule of law should be allowed to deprive him of the assurance that he will be thereby sustained. Norris suggests, at 530, two related reasons why the seaman stands first in line: first, because he is a ward of the admiralty court, and second, because without the efforts of the seaman in bringing the ship safely to port, there would be no vessel against which other parties could assert their claims.4
The import of these three reasons together is that just as a seaman owes his first duty to his ship, so does she owe the same to him. We think these reasons apply with near equal force to the maintenance and cure lien as they do to the wage lien. First, a stricken seaman should be secure in the knowledge that he will be cared for at a time when he cannot adequately care for himself. “Members of the crew have no haven other than the ship. If sickness or hurt befalls them, what can be done ? * * * The ship must perforce take care of them. There is likewise the humanity appeal which runs into the same necessity. It would be inhuman to leave a helpless man without succor. Someone *440should give him aid. Who other than the ship?” The Quaker City, 1 F.Supp. 840, 841 (E.D.Penn.1931). Second, a seaman is no less a ward of the court when in sickness, than when in health. In fact, his need for equity’s assistance is usually greater in the first case than in the second. And finally, though his services may not have been offered the day the ship came into port, at some time during the voyage the seaman will have contributed to her general safety and success.
Placing maintenance and cure in a category of priority, right after if not alongside seaman’s wages, accords with prior indications of its rank. Gilmore and Black have found it “entitled to the highest priority,”5 and the Supreme Court has said that the shipowner’s liability therefor is among “the most pervasive” of all. Aguilar v. Standard Oil Co., 318 U.S. 724, 730, 63 S.Ct. 930, 933, 87 L.Ed. 1107 (1943). Given the facts of this case, our decision can certainly not be considered startling. The claims of seamen taken ill during the voyage for medical expenses and for wages they would have earned during the voyage are at least as meritorious as the claims for a statutory award of two months unearned wages after the voyage has ended. The latter claims are already within the first category under our prior holding, and the former, by this opinion on rehearing, become so also.6
Appellant’s second major contention on rehearing is that in light of the price the vessel brought at forced sale, the 85,000 dollar salvage award is excessive; and that, in all events, it was error to allow the award to be summarily adjudged. We adhere to our previous reasoning that the Court was entitled to consider that this was a contracted, rather than a chance, salvage operation, made against a warranted value and not an auction value, and that under the facts of this case the 1966 summary judgment is not now reversible. However, since our disposition of the maintenance and cure question has caused the first category claims to have the potential to exceed the funds actually available should all those claims be found valid, execution of Merritt-Chapman & Scott’s judgment must be stayed pending the lower court’s decision regarding validity and relative priority of all those claims now in that category. We thus must reverse that part of the lower court’s decision which removed the stay.
Finally, appellant correctly points out that we have overstated the case by finding that seamen's wage releases are contained in the record, and we withdraw that finding.
In conclusion, we reverse the placement of maintenance and cure claims in category 2 and direct that they be placed in category 1 and of a rank ahead of salvage; we reverse the lifting of the stay of execution on the salvage claim; we withdraw our finding concerning the presence of wage releases in the record; but, in all other respects, we affirm the order appealed from.
Affirmed in part, reversed in part, and remanded.

. The City of Tawas, 3 F. 170, 172 (E.D. Mich.1880).


. Gilmore and Black, The Law of Admiralty, Ch. IX § 9-59 at 594 (1967).


. The John G. Stevens, 170 U.S. 113, 119, 18 S.Ct. 544, 547, 42 L.Ed. 969 (1898).


. It is true that this third reason finds little to recommend itself on the facts of this case, but as a general rule it would he so.


. The Law of Admiralty, Ch. VI § 6-7 at 256.


. We make no judgment as to the merits of the Panamanian statutory claims. For purposes of this appeal, they are presumed to be valid to the extent they can be proven. Moreover, we make no change in the lower court’s requirement that further proof of these claims be supplied. By now there has been ample time to obtain the necessary affidavits, unless the appeal has suspended the diligent efforts of counsel.